Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed over the prior art of record.  Current invention teaches varistor having a first ineffective layer stacked on the first surface of the effective layer, a second ineffective layer stacked on the second surface of the effective layer, wherein a thickness of the second ineffective layer is equal to or more than 1.1 times a thickness of the first effective layer and equal to or smaller than 6 times the thickness of the first effective layer.
The first effective layer being thin (above claimed range) facing the mounting surface enhances heat dissipation to substrate from effective layer generating heat when abnormal voltage is applied, and the second effective layer being thicker (above claimed range) functions as a heat sink to further enhance heat dissipation.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakakura et al., Konishi et al., Hadano et al., Higashi et al., and Mutou et al., teach varistors.  They, however, do not teach heat dissipation wherein the thickness of the second .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYUNG S LEE/Primary Examiner, Art Unit 2833